UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 27, 2010 PRIVATEBANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-34066 36-3681151 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 120 S. LaSalle Ste. 400 Chicago, Illinois (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(312) 564-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS At the Company’s annual meeting of stockholders held on May 27, 2010, the following matters were submitted to and approved by a vote of the Company’s Stockholders: The election of four Class III directors for a three-year term ending at the annual meeting of Stockholders to be held in 2013 or until their successors are duly elected and qualified: Directors Votes For Votes Withheld Broker Non-Votes Robert F. Coleman James M. Guyette Collin E. Roche William R. Rybak The ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010 For Against Abstain An advisory (non-binding) vote on 2009 executive compensation For Against Abstain The approval of the amendment to the Company’s Amended and Restated Certificate of Incorporation to increase the authorized shares of voting common stock For Against Abstain Of the 67.8 million shares eligible to vote as of the March 31, 2010, record date, more than 62.6 million votes, or approximately 92 percent of the total shares outstanding, were represented at the meeting. Attached as Exhibit 99.1 is a copy of the press release relating to the Company’s announcement that its stockholders had approved each of the proposals submitted to them at the Company’s 2010 annual stockholders’ meeting, which is incorporated herein by reference. Item 7.01REGULATION FD DISCLOSURE On May 28, 2010, PrivateBancorp, Inc. announced that its board of directors declared a quarterly cash dividend of $0.01 per share payable on June 30, 2010 to stockholders of record on June 16, 2010. Attached as Exhibit 99.2 is a copy of the press release relating to the announcement, which is incorporated herein by reference. Note: the information in this report (including the exhibits) is furnished pursuant to Item 7.01 and shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. This report will not be deemed a determination or an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Exhibit Description Press Release dated May 27, 2010 (furnished with the SEC as part of this Form 8-K) Press Release dated May 28, 2010 (furnished with the SEC as part of this Form 8-K) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 28, 2010 PRIVATEBANCORP, INC. By: /s/ Kevin M. Killips Kevin M. Killips Chief Financial Officer INDEX TO EXHIBITS Exhibit Description Press Release dated May 27, 2010 (furnished with the SEC as part of this Form 8-K) Press Release dated May 28, 2010 (furnished with the SEC as part of this Form 8-K)
